Judgment, Supreme Court, New York County (James Yates, J.), rendered June 16, 1994, convicting defendant, after a nonjury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 41/2 to 9 years, unanimously affirmed.
The motion court providently exercised its discretion in denying defense counsel’s request for an adjournment at the close of the People’s case during the Mapp hearing, in order to subpoena a police officer for the defense case. Defendant failed to demonstrate a reasonable excuse for failing to subpoena that officer prior to the hearing, and also failed to demonstrate the materiality of that officer’s testimony at the hearing (see, People v Foy, 32 NY2d 473, 476).
Defendant’s claim regarding the prejudicial impact of the court’s Sandoval ruling is unpreserved for review (see, People v Medina, 171 AD2d 559, lv denied 78 NY2d 924), and we decline to review it in the interest of justice. Were we to review it, we would find that the court, in this nonjury trial, providently exercised its discretion and balanced the relevant factors (People v Walker, 83 NY2d 455, 458-459). Concur—Murphy, P. J., Ellerin, Nardelli, Williams and Andrias, JJ.